Employer and carrier appeal from a decision of the State Industrial Board determining that claimant “ comes within the provisions of the Workmen’s Compensation Law ” and that claimant’s injuries “ were accidental injuries and arose out of and in the course of her employment.” The matter has been restored to the referee’s calendar “ for the purpose of determining period of disability.” No question is raised as to the procedure. An appeal may be taken from a decision. (Workmen’s Comp. Law, § 23.) Claimant was employed as a canvasser going from door to door displaying, demonstrating and selling the employer’s wares. She was injured through falling on an icy sidewalk in Buffalo two or three blocks towards her home from the intersection of Best and Michigan streets, at which point she expected to meet other canvassers and the “ crew manager.” The latter used an automobile to carry canvassers to work in a remote part of the city. The group had gathered on this particular comer to be so transported for about two months. Claimant says: “ I was carrying at that time a bag, which, probably I never would have fallen if it hadn’t been for this bag containing five or six different liquids, and carrying that bag, and trying to protect it was my reason for falling, and he said I was too far [referring to her home] to be picked up, but I have been picked up for nearly a year in front of my own home.” This claimant was an outside worker, and was engaged in the employer’s business while walking along the street with the employer’s bag *820of samples. (Matter of Harby v. Marwell Brothers, Inc., 203 App. Div. 525; affd., 235 N. Y. 504; Matter of Ryan v. Rex Cole, Inc., 266 id. 561; Matter of Harvey v. Bakers, etc., Co., 244 App. Div. 838; leave to appeal denied, 268 N. Y. 725; Matter of Bennett v. Marine Works, Inc., 273 id. 429; Matter of Sheehan v. Board of Trustees of Schuylerville, 256 App. Div. 148.) Award [decision] affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Schenck and Poster, JJ., concur; Bliss, J., dissents and votes to dismiss the appeal on the ground that this is not an appealable decision.